Citation Nr: 0303227	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased evaluation for psychophysiologic 
musculoskeletal reaction manifested by back pain and anxiety 
neurosis, currently rated as 30 percent disabling.  



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran served on active duty from April 1960 to April 
1964 and from September 1964 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Huntington, West Virginia, 
Regional Office (RO).

During the course of the appeal, the RO assigned a 30 percent 
evaluation for the veteran's service-connected disability.  
The assigned rating does not represent the maximum available 
under applicable diagnostic criteria, and the claim for 
increase therefore remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  As a result of his service-connected psychophysiologic 
disorder, the veteran experiences panic attacks two to three 
times a week controlled by medication.  The veteran's 
psychophysiologic disorder demonstrates no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
psychiatric manifestations are the dominant aspect of the 
condition.

2.  The veteran's Global Assessment of Functioning (GAF) 
Scale scores have been predominantly 60 or higher.  
Significant back pain has not been shown.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for psychophysiologic musculoskeletal reaction 
manifested back pain and anxiety neurosis.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.126, 4.130, Diagnostic Code 9422 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to a 
higher evaluation in the May 2002 statement of the case and 
the October 2002 supplemental statement of the case.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  He was given the opportunity to appear 
and testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of his claim 
but declined to do so.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  
Therefore, it does not appear that there are any additional 
pertinent treatment records to be requested or obtained.

Additionally, the veteran was afforded a pertinent VA 
examination in November 2000.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  With regard to the 
adequacy of the examination, the Board notes that the report 
reflects that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessment and 
diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes that in the May 2002 statement of the case 
the veteran was informed as to what evidence he must obtain 
and what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App.  55, 58 (1994).  

Under the general rating criteria for evaluation of 
psychological disorders, a 30 percent rating contemplates 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2002).

Service connection was established for psychophysiologic 
musculoskeletal reaction manifested by recurrent back pain in 
October 1970.  A 10 percent evaluation was assigned effective 
August 1970.  

The RO assigned the current 30 percent rating under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9422, 
somatoform pain disorder.  The Board notes that when a single 
disability has been diagnosed both as a physical condition 
and a mental disorder, the rating agency shall evaluate it 
using a diagnostic code that represents the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126(d) 
(2002); see also 38 C.F.R. § 4.14 (2002).  At the time of the 
original rating in 1970, that included the initial 
consideration of the veteran's disability, the RO found that 
the veteran's psychological symptoms were the more dominant 
part of his condition and the rating was assigned 
accordingly.

The medical evidence of record at that time included service 
medical records detailing the veteran's treatment of back 
pain and anxiety symptoms.  After reviewing that evidence, 
the Board agrees that the psychological symptoms were the 
more disabling aspect of the veteran's condition.

In support of the veteran's claim for increase are VA 
outpatient treatment records dated from November 1999 to 
October 2000 which show that he was seen on a periodic basis 
for follow-up of generalized anxiety symptoms and panic 
attacks.  In November 1999, the veteran reported that he was 
doing "fair" and "getting along well."  He denied recent 
panic attacks and reported that medication seemed to help.  
His mood was euthymic with appropriate affect.  He denied 
suicidal or homicidal ideation and his cognition was grossly 
intact.  A global assessment of functioning (GAF) score of 75 
was assigned.  In March 2000, the veteran reported that his 
anxiety level was under control with medication.  He again 
denied panic symptoms.  The clinical assessment was 
generalized anxiety with panic attacks improving.  A GAF 
score of 75 was assigned.  In July 2000, the veteran again 
reported that his anxiety level was controlled with 
medication.  He denied panic symptoms and there was no 
evidence of depressive symptoms.  The examiner noted the 
panic attacks had improved and assigned a GAF of 75 to 80.

During VA examination in November 2000, the veteran reported 
an unusual fear of things and that he was nervous, anxious 
and edgy.  He complained of recurrent panic episodes with 
palpitations, smothering feelings and hyperventilating, but 
that his symptoms were helped with medications.  He also 
reported panic attacks twice a week as well as problems with 
concentration, depression, feelings of hopelessness and 
helplessness, fatigue, and feeling "rundown" and "out of 
the ordinary."  He denied hallucinations or delusions.  He 
reported an occasional bad dream and being uncomfortable in 
social situations and that he mostly lives alone.  He has 
been married twice.  The first time for four years and the 
second time he had married on impulse, but later became 
nervous and divorced after 12 days.  He has two adult 
children that he has not been in touch with for a number of 
years.  The veteran worked as an air conditioning engineer 
for 30 years and retired in September 2000.  He indicated 
that was loved hunting, fishing and watching television.  He 
described himself as an "outdoors person" and that he 
sometimes rides his 4-wheeler and belongs to a hunting club.  

The veteran was casually dressed and well groomed.  He was 
generally pleasant and cooperative with appropriate flow and 
content of conversation.  He was well oriented to time, 
place, and person.  There was no evidence of active 
hallucinations or delusions.  Attention and concentration 
were normal.  He was able to do routine calculations, serial 
sevens and give the days of the week in reverse order.  His 
memory and recall for events was slightly impaired.  He could 
recall two of three objects after five minutes.  Judgment was 
intact.  There was no evidence of looseness of associations, 
flight of ideation or pressured speech.  The veteran's fund 
of knowledge was appropriate for his education level and 
background.  There were no obsessive thoughts or compulsive 
actions.  He denied being actively suicidal or homicidal.  
The GAF score was 65.

VA outpatient treatment reords from July 2001 to March 2002.  
In July 2001, the veteran reported episodes of anxiety and 
panic attacks at least three times a week but that 
medications made it bearable.  He reported some feelings of 
depression, and a fear of driving and heights.  The examiner 
noted the veteran was stable on medication.  In November 
2001, the veteran again reported a slight increase in anxiety 
and panic attacks, which were bearable on medication.  The 
GAF score was 60.  In March 2002, the veteran had undergone 
recent gall bladder surgery.  He reported that he had stopped 
his medications and was feeling better.  He also reported 
that his panic attacks were not as bad, but inquired about 
returning to a previous medication of Xanax.  The veteran 
also reported that chronic pains make life more anxiety 
producing.  The GAF score was 60.

Also of record are medical records from private chiropractors 
dated from May 1983 to May 2002 which show treatment for 
lower back pain on a regular basis.  He was treated in 1983 
and 1984, and then from 1994 on.  There are very few physical 
findings in these records which mostly show he was treated 
for some complaints in these years.

VA outpatient treatment records dated from March 2002 to 
August 2002.  In August 2002 the veteran reported a recent 
bout of depression but that he was doing "fair" and taking 
Xanax on an as needed basis.  His mood was euthymic.  There 
was no active suicidal or homicidal ideation and cognition 
was grossly intact.  The GAF score was 55-60.

By applying the veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his 
psychiatric symptomatology does not more nearly approximate 
the criteria for a 50 percent rating than the currently 
assigned 30 percent rating.  

Relevant VA treatment records from 1999 to 2000 show that the 
veteran's panic attacks were improved on medication and the 
anxiety symptoms were stable.  Findings at the VA examination 
in November 2000 show that although he had an increase in 
panic attacks he also felt that his symptoms were less 
intense on medication.  During the examination he related an 
unusual fear of things as well as symptoms of anxiety and 
depression.  The remainder of his mental status evaluation, 
was otherwise unremarkable with the exception of slight 
impairment in memory and recall.  

The Board is also aware that the VA outpatient treatment 
records dated from 2001 to 2002 suggests that the veteran's 
symptoms have increased beyond what the 30 percent evaluation 
contemplates.  However, the Board has reviewed the those 
treatment reports and while they show periods of when the 
veteran is doing better and doing worse, generally show a 
person who can function.  Thus, although the veteran 
continues to have panic attacks, these are adequately 
compensated by a rating at the 30 percent level under 
Diagnostic Code 9422 since a rating at this level presumes 
that he will experience regular panic attacks and in fact, 
this is expressly mentioned in this code.  Moreover, even by 
the veteran's own admission, his symptoms were stable and 
somewhat improved on medication.  

There is also some evidence of disturbance of motivation and 
mood, and reports of difficulty in establishing and 
maintaining effective social relationships as demonstrated by 
his social isolation.  But even by the veteran's own 
admission, his social isolation is not nearly as severe as he 
has suggested.  In spite of limited social/interpersonal 
relationships, he reported adequate recreation/leisure 
pursuits and has the ability to establish and maintain 
effective relationships, particularly in the context of 
obtaining medical care (such as outpatient treatment).  The 
veteran has not worked since 2000, but the record shows that 
his termination of employment was occasioned by his 
retirement following 30 years of employment as an air 
conditioning engineer.  The veteran's maintenance of 
relationships under these circumstances is inconsistent with 
the interpersonal relationship skills of a person suffering 
anxiety symptomatology warranting a 50 percent disability 
rating.

With the exception of the frequency of his symptoms of panic 
attacks, these findings are clearly consistent with a 30 
percent evaluation.  The veteran demonstrates that he 
generally functions satisfactorily, despite his own 
assessment that his symptoms have worsened.  The Board notes 
that having panic attacks more than once a week is one of the 
criteria of a 50 percent evaluation, however, post-service 
examination results were negative for most of the criteria 
for a 50 percent evaluation, such as, flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; abstract 
thinking; and disturbances of motivation and mood.

Further, the veteran has not been given a GAF score 
reflective of more than moderate symptoms, and all but one 
score have been in the mild range of symptoms.  DSM-IV 
(providing that GAF scores between 60 and 51, reflect 
moderate symptoms; and scores between 61 and 70 reflect some 
mild symptoms).

The veteran is competent to report his symptoms.  To the 
extent that he asserted his anxiety disorder or panic attacks 
was worse following his claim for increase, he was correct, 
and the RO granted him a 30 percent evaluation.  However, to 
the extent that the veteran has asserted that he warrants 
more than a 30 percent evaluation, the medical findings do 
not support his assertion.  The evidence does not reflect 
that the degree of disability more nearly approximates the 
criteria of Diagnostic Code 9422, for a rating in excess of 
30 percent.  38 C.F.R. § 4.7 (2002).  

Finally, it is noted that there is no evidence to suggest 
that the back pain would warrant a higher rating than the 30 
percent currently assigned.  There is no reported chronic 
limitation of motion or other findings which would warrant a 
higher rating.  Thus, the dominant aspect of the disorder is 
the psychiatric pathology, which is treated as discussed 
above.


ORDER

Entitlement to an increased evaluation for psychophysiologic 
musculoskeletal reaction manifested by back pain and anxiety 
neurosis is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


